Citation Nr: 1537499	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than October 25, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD), to include based on clear and unmistakable error (CUE) in the March 2002 and February 2004 rating decisions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran expressed his desire to expand the scope of his claim to include the issue of CUE.  The Board has recharacterized the issue on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ denied the Veteran service connection for PTSD in several rating decisions before granting it in October 2011.  In November 2011, the Veteran submitted a notice of disagreement with the October 2011 rating decision with respect to the October 2010 effective date of service connection.  During the May 2015 Board hearing, the Veteran for the first time alleged CUE in two of the prior rating decisions.  Because the AOJ has yet to consider the matter of CUE in the March 2002 and February 2004 rating decisions, a remand for that purpose is warranted to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for an earlier effective date, to include on the basis of CUE.  The AOJ should explain the type of evidence that is the Veteran's ultimate responsibility to submit.   The pleading requirements for CUE claims should be explained to the Veteran and his representative.

2.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After completion of the above and any additional development deemed necessary, adjudicate the claim for an earlier effective date for the grant of service connection, to include on the basis of CUE in the March 2002 and February 2004 rating decisions.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

